Exhibit 10(j)(iii)
FIRST AMENDMENT TO APPENDIX F TO THE
NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2 —
CPC SUPPLEMENTAL EXECUTIVE
RETIREMENT PROGRAM
(As Amended and Restated Effective January 1, 2005)
     This amendment to the January 1, 2005 restatement of Appendix F to the
Northrop Grumman Supplemental Plan 2 — CPC Supplemental Executive Retirement
Program (the “Appendix”) addresses certain new participants under this Program.
     This amendment is effective December 1, 2008.

1.   A new paragraph is hereby added to the end of Section F.03 of the Appendix
to read as follows:       “Notwithstanding any other provision of this Program
to the contrary, no additional employees shall become eligible to participate in
the Program after November 2008 unless the Corporate Vice President, Chief Human
Resources and Administrative Officer designates them for participation in
writing.”

2.   A new Section F.10 is hereby added to the Appendix to read as follows:    
  “2008 Participants.       Any employee who first became a Participant in the
Program after June 2008 shall cease to accrue benefits under the Program as of
December 31, 2008. The present value of the accrued benefit of such a
Participant shall be distributed in a lump sum payment in 2009, pursuant to
transition rules under section 409A of the Code. The present value shall be
calculated using the actual assumption and calculation procedures for lump sum
distributions under the Northrop Grumman Pension Plan.”

*      *      *
     IN WITNESS WHEREOF, this Amendment is hereby executed by a duly authorized
officer on this 19 day of Dec., 2008.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas         Debora L. Catsavas        Vice
President, Compensation, Benefits
and International     

